Mr. Justice Smith delivered the opinion of the court. This is an appeal by Elsie J. Meissner Anderson from a decree of foreclosure and sale in favor of appellee. The abstract of record filed in this case does not show that any exceptions were taken by appellant to .the master’s report. The decree recites that exceptions were filed. Although not required to do so, we have examined the record with care for the exceptions referred to, but we have been unable to find that any have been preserved. “The practice is, when a party is dissatisfied with the finding of the master in chancery, he shall make distinct exceptions, so the court can readily understand what matters are at issue between the parties, otherwise it will be understood he acquiesces in the conclusions and findings of the master.” Singer et al. v. Steele, 125 Ill. 426. “And if he fails to except below, he cannot do so on error or appeal. A mere reference to exceptions in the decree no more supplies the absence from the record of specific objections, than does the recital of a motion for a new trial in a judgment at law obviate the necessity of such motion appearing in the bill of exceptions. It is obvious that a court of review cannot pass on exceptions in ignorance of what they were.” Foster v. Van Ostern, 72 Ill. App. 310; Crown Coal & Tow Co. v. Thomas, 73 Ill. App. 679; Lebkuechner v. Moore, 88 Ill. App. 16. The questions discussed in appellants’ brief should have been raised by exceptions to the master’s report, and the exceptions preserved in the record. The decree is affirmed. Affirmed.